Citation Nr: 1618879	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-28 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disability. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in January 2015 and September 2015.

In January 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary before adjudication of the Veteran's claim.

In September 2015, the Board remanded the claim for service connection for a skin disability in part to allow the Veteran the opportunity to provide VA with the names and addresses of any private care providers who had treated him for his skin disability.  The remand order directed the AOJ to request any relevant records if the Veteran provided a release.  The record reflects that the Veteran returned a signed VA Form 21-4142, Authorization to Disclose Information to VA, identifying treatment through Kaiser Permanente and received by VA in October 2015.  Upon review, however, the Board finds that the AOJ made no attempt to obtain the identified records.  Accordingly, remand is required so that an attempt may be made to obtain the identified treatment records in accordance with the Board's September 2015 remand order. 
Furthermore, pursuant to the Board's September 2015 remand order, in October 2015 the AOJ obtained a VA examination and opinion regarding the Veteran's skin disability.  However, as any outstanding private treatment records may have bearing on the Veteran's claim, the Board finds that, if such records are obtained, an addendum opinion should be obtained which addresses them. 

Updated treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request treatment records from Kaiser Permanente pursuant to the Veteran's VA Form 21-4142, dated October 2015.  If necessary, ask the Veteran to complete an updated release.  All actions to obtain the identified treatment records should be fully documented in the claims file.

2.  Obtain VA treatment records dating since November 2014 and associate them with the electronic claims file.

3.  If, and only if, relevant private treatment records are obtained or other pertinent evidence is added to the claims file, send the claims file to the VA clinician who provided the October 2015 examination and opinion, or an appropriate substitute if unavailable, for an addendum opinion which takes into account the private treatment records.  Following review of the claims file, the examiner should again provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current skin disability arose in service or is otherwise related to service, to include the skin rashes noted therein.  The examiner should explain the reasoning for any opinion provided.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to response thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




